DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5-6, 8, 10 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exemption of abstract ideas without significantly more. The claim(s) recite(s) a method of playing golf which is organizing human behavior through following rules for game play. This judicial exception is not integrated into a practical application because the examiner does not find the claims to improve the functioning of a computer, or to any other technology or technical field, apply the exception with or by use of a particular machine, effect a transformation or reduction of a particular article to a different state or thing.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the same rationale as indicated above for the practical application and further in view of the claimed elements being well understood, routine and conventional in the arts.  The additional claim elements are extra solution activity which do not render the abstract idea(s) into a practical application or significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.

Claims 1, 3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over McHenry (2017/0151485 A1) in view of Case Law and Lovrich (2015/0080153 A1) and Weber US 5,419,561.

Claims 8, 10, 12, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over McHenry (2017/0151485 A1) in view of Case Law and Weber US 5,419,561.

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McHenry (2017/0151485 A1) in view of Case Law.       

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over McHenry (2017/0151485 A1) in view of Case Law and Libit US 6,409,607.   
             
Regarding claim 1, McHenry teaches Claim 1: A method of playing golf for one or more players, the method comprising the steps of: See Abstract.      
McHenry does teach a) Providing a golf course having a first hole, a second hole, and a third hole, each of the first hole, the second hole and the third hole including a separate tee area, a separate fairway area, and a separate putting green having a cup, and wherein the first hole's putting green is adjacent to the second hole's tee area, the second hole's putting green is adjacent to the third hole's tee area, and the third hole's putting green is adjacent to the first hole's tee area;    See Figures 5-10, [0016+].         
McHenry does teach b) Each of the players hitting three balls from the tee area of the first hole towards the first hole's fairway and/or the first hole's putting green;  See [0032+], In re Harza.          
McHenry does teach c) Each of the players proceeding to hit the player's three balls towards the first hole's fairway and/or putting green until each of the players at least three balls are placed in one of the cups;  See [0032+], In re Harza.          
McHenry does teach d) Each of the players proceeding to repeat steps (b) and (c) to complete the second hole; e) Each of the players proceeding to repeat steps (b) and (c) to complete the third hold. See [0001+].          
Weber does teach three cups See 5:33+ speaks of putting greens with multiple cups.        
McHenry does teach wherein the at least three holes include one hole that is par 3, one hole that is par 4, and one hole that is par 5.   See Fig. 5-10.          
Lovrich does teach the golf course occupies an area that is less than approximately 15 acres. See [0053+].
Case Law does teach the duplication of parts and the changes in sizing and shape. See Additionally, reference In Re Harza where it was held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) MPEP 2144.04 VIB) As noted supra, the number of balls and other items such as holes and players is considered a matter of design choice which would have been obvious at the time of the inventions. The location of the different hole putting greens relative to another holes tee area is considered to be a matter of configuration of the different holes on the course. The court held that “the configuration of a claimed apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant”. (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) As such, the examiner does not find persuasive evidence on the record which makes it clear that the configuration of the course to have the different hole teeing areas adjacent to another holes green area as being significant. The configuration of the teeing areas and the green areas is a matter of design choice which one of ordinary skill in the art would have found obvious at the time of the invention. Standard 9 or 18 hole golf courses are not identical in their layout when different courses are observed. The layout of the different holes on the courses are known to change from one course to another. The utilization of a specific configuration such as have specific holes tee areas adjacent to specific holes green areas is matter of design choice on the course layout which would not be a patentably significant configuration over the known prior art of record.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify McHenry with Case Law. It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify McHenry with Lovrich provide for a variety of golf course holes within a small area (See [0008+]). It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify McHenry with Weber as the courts held that “the configuration of a claimed apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant’. (See in re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) As such, utilizing an area that is less than approximately 30 acres would have been obvious to one of ordinary skill at the time of the invention.
             
Regarding claim 3, McHenry teaches Claim 3: The method of claim 1, wherein each of the players keep a score and wherein each hit of the players three balls is counted as one stroke in the players score.   See [0016+].      
             
Regarding claim 5, McHenry teaches Claim 5: The method of claim 1, wherein the first hole is a par 5, the second hole is a par 3 and the third hole is a par 4.   See Fig. 5-10.      
             
Regarding claim 6, McHenry teaches Claim 6: The method of claim 1, wherein the one or more players include 2 players.   See [0016+].      
             
Regarding claim 8, McHenry teaches Claim 8: A method of playing golf for one or more players, the method comprising the steps of: Providing a golf course having a first hole, a second hole, a third hole, each hole including a separate tee area, a separate fairway area, and a separate putting green having a cup, and wherein the first hole's putting green is adjacent to the second hole's tee area, the second hole's putting green is adjacent to the third hole's tee area, and the third hole's putting green is adjacent to the first hole's tee area,  Each of the players hitting three balls from the tee area of the first hole towards the first hole's fairway and/or the first hole's putting green; Each of the one or more players proceeding to hit each the player's three balls towards the first hole's fairway and/or putting green until each of the players at least three balls are placed in the cup; Each of the players proceeding to repeat steps (b) and (c) to complete the second hole; Each of the players proceeding to repeat steps (b) and (c) to complete the third hole; See Claim 1 as these claim limitations are substantially similar to those of claim 1 and inherit this rejection.  Furthermore, the McHenry reference also teaches numerous hoes (See Figures 5-10) wherein the utilization of six holes would be obvious based on the disclosure.
McHenry does teach wherein the at least three holes include one hole that is par 3, one hole that is par 4, and one hole that is par 5.   See Fig. 5-10.          
Weber does teach three cups See 5:33+ speaks of putting greens with multiple cups.        
Weber does teach wherein the golf course occupies an area that is less than approximately 30 acres.   See 2:55+.      
Case Law does teach a fourth hole, a fifth hole, and a sixth hole, the fourth hole's putting green is adjacent to the fifth hole's tee area, the fifth hole's putting green is adjacent to the sixth hole's tee area, and the sixth hole's putting green is adjacent to the fourth hole's tee area; Each of the players proceeding to repeat steps (b) and (c) to complete the fourth hole; Each of the players proceeding to repeat steps (b) and (c) to complete the fifth hole; Each of the players proceeding to repeat steps (b) and (c) to complete the sixth hole. See Reference In Re Harza where it was held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) MPEP 2144.04 VIB) As noted supra, the number of balls and other items such as holes and players are considered a matter of design choice which would have been obvious at the time of the inventions. The location of the different hole putting greens relative to another hole’s tee area is considered to be a matter of configuration of the different holes on the course. The court held that “the configuration of a claimed apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant’. (See in re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) As such, the examiner does not find persuasive evidence on the record which makes it clear that the configuration of the course to have the different hole teeing areas adjacent to another hole’s green area as being significant. The configuration of the teeing areas and the green areas is a matter of design choice which one of ordinary skill in the art would have found obvious at the time of the invention. Standard 9 or 18 hole golf courses are not identical in their layout when different courses are observed. The layout of the different holes on the courses are known to change from one course to another. The utilization of a specific configuration such as have specific holes tee areas adjacent to specific holes green areas is matter of design choice on the course layout which would not be a patentably significant configuration over the known prior art of record.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify McHenry with Case Law. It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify McHenry with Weber as the courts held that “the configuration of a claimed apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant’. (See in re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) As such, utilizing an area that is less than approximately 30 acres would have been obvious to one of ordinary skill at the time of the invention.     
             
Regarding claim 10, McHenry teaches Claim 10: The method of claim 8, where each of the players keep a score and wherein each stroke of the players three balls is counted as one stroke in the players score.   See [0016+].      
             
Regarding claim 12, McHenry teaches Claim 12: The method of claim 8, wherein the one or more players include 2 players.   See [0016+].      
             
Regarding claim 14, McHenry teaches Claim 14: a golf course, the golf course comprising: a first hole, a second hole, and a third hole, each of the first hole, the second hole and the third hole including a tee area, a fairway area, and a putting green having a cup, and wherein the first hole's putting green is adjacent to the second hole's tee area, the second hole's putting green is adjacent to the third hole's tee area, the third hole's putting green is adjacent to the first hole's tee area; and each of the first hole's tee area and the third hole's putting green are adjacent to a club house.   See Claim 1 as these claim limitations are substantially similar to those of claim 1 and inherit this rejection.  Furthermore, the McHenry reference also teaches numerous hoes (See Figures 5-10) wherein the utilization of six holes would be obvious based on the disclosure.
Case Law does teach the duplication of parts and the changes in sizing and shape. See Additionally, reference In Re Harza where it was held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) MPEP 2144.04 VIB) As noted supra, the number of balls and other items such as holes and players is considered a matter of design choice which would have been obvious at the time of the inventions. The location of the different hole putting greens relative to another hole’s tee area is considered to be a matter of configuration of the different holes on the course. The court held that “the configuration of a claimed apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant”. (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) As such, the examiner does not find persuasive evidence on the record which makes it clear that the configuration of the course to have the different hole teeing areas adjacent to another hole’s green area as being significant. The configuration of the teeing areas and the green areas is a matter of design choice which one of ordinary skill in the art would have found obvious at the time of the invention. Standard 9 or 18 hole golf courses are not identical in their layout when different courses are observed. The layout of the different holes on the courses are known to change from one course to another. The utilization of a specific configuration such as have specific holes tee areas adjacent to specific holes green areas is matter of design choice on the course layout which would not be a patentably significant configuration over the known prior art of record.
             
Regarding claim 15, Weber teaches Claim 15: The golf course of claim 14, further including each of the first putting green, the second putting green, and the third putting green having three cups.   See 5:33+ speaks of putting greens with multiple cups.    
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify McHenry with Weber as the courts held that “the configuration of a claimed apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant’. (See in re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) As such, utilizing an area that is less than approximately 30 acres would have been obvious to one of ordinary skill at the time of the invention.

Regarding claim 16, Weber teaches Claim 16: The golf course of claim 14, wherein the golf course occupies less than 12 acres of land.   See [0053+].      
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify McHenry with Weber as the courts held that “the configuration of a claimed apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant’. (See in re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) As such, utilizing an area that is less than approximately 30 acres would have been obvious to one of ordinary skill at the time of the invention.         
             
Regarding claim 17, McHenry teaches Claim 17: The golf course of claim 14, wherein the first hole is a par 3, the second hole is a par 4, and the third hole is a par 5.   See Fig. 5-10.      
             
Regarding claim 18, Libit teaches Claim 18: The golf course of claim 14, wherein the first hole's tee area is approximately 60 feet wide and approximately 100 feet long, the first hole having a second area that is approximately 100 feet wide and approximately 100 feet long, and the first hole's fairway is approximately 200 feet wide and approximately 400 feet long.   See 5:62+ speaks of the different sizing for the golf course hole(s).  
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify McHenry with Libit to allow the golf course to be compact in nature which would allow for a considerable savings of land use for the golf course (See 6:1+).
             
Regarding claim 19, Libit teaches Claim 19: The golf course of claim 14, wherein the second hole's tee area is approximately 80 feet wide and approximately 200 feet long, the first hole having a second area that is approximately 120 feet wide and approximately 200 feet long, and the second hole's fairway has a first section and a section second, the first section being approximately 200 feet wide and approximately 800 feet long and the second section is approximately 180 feet wide and approximately 400 feet long.   See 5:62+ speaks of the different sizing for the golf course hole(s).  
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify McHenry with Libit to allow the golf course to be compact in nature which would allow for a considerable savings of land use for the golf course (See 6:1+).
             
Regarding claim 20, Libit teaches Claim 20: The golf course of claim 14, wherein the third hole's tee area is approximately 80 feet wide and approximately 200 feet long, the second hole having a second area that is approximately 120 feet wide and approximately 200 feet long, and the second hole's fairway has a first section and a second section, the first section being approximately 200 feet wide and approximately 400 feet long and the second section being approximately 200 feet wide and approximately 400 feet long.   See 5:62+ speaks of the different sizing for the golf course hole(s).  
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify McHenry with Libit to allow the golf course to be compact in nature which would allow for a considerable savings of land use for the golf course (See 6:1+).

Response to Arguments
The applicant argues against the rejection under 35 USC 101, specifically arguing that the new course layout is like a deck of cards.  However, the specific arrangement of makings or material placed on the ground and the number or location of golf holes is not something considered to be significantly more than the abstract idea.   Additionally, the court held that “the configuration of a claimed apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant”. (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) Consequently, the examiner is not persuaded by the applicants’ arguments.  The condensing of fields or grounds such as a football field or a golf course into a smaller size is not something that proves significantly more than the abstract idea.
	With regards to the applicant’s invention under 35 USC 103.
The examiner utilizes In re Dailey and In re Harza to address the changes in configuration and duplication of parts.  The applicant claims that McHenry doesn’t teach the inventive course concept but doesn’t give explicitly reasoning as to how this is not taught.  McHenry teaches multiple holes on a golf course and the citation to In re Harza clearly makes known that the duplication of items such as golf holes are well known in the art.
	The Lovrich reference is utilized to teach the size of the course wherein the applicants’ arguments such as the positioning of a number of tee areas around the shared fairways and greens are not claimed in claim 7.
	The applicant argues that there is a long felt need for the instant invention.  However, the prior art clearly shows that the desire for a compact golf course previously existed and that a compact golf course was well known in the art.

Affidavits
Affidavit/Declaration of William Amick:
The declaration states that the individual has not seen or heard of the facility described in the instant invention.  These statements do show that the individual may not have been aware of the instant invention at the time of the invention.  However, the examiner considers the cited art of record to show that the invention was obvious at the time of the invention.

Affidavit/Declaration of Tim Kenney:
The declaration states that the present invention solves the long-felt problems as described in the declaration.  That the 3 hole, 6 hole and 3 ball method of play simulate the traditional 9 or 18 hole experience in a small fraction of the time while only requiring a small fraction of the space.  While this may be true, these statements are not seen to overcome the examiner’s findings that the claimed invention would have been obvious to a person of ordinary skill in the art at the time of the invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711